NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      MAR 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 IGNACIO CEDILLO BARCENAS;                        No. 14-70174
 MARIA DEL CARMEN ESTRADA DE
 CEDILLO,                                         Agency Nos.      A073-935-612
                                                                   A073-935-619
              Petitioners,

    v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Ignacio Cedillo Barcenas and Maria Del Carmen Estrada De Cedillo, natives

and citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen removal proceedings. We have


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s

denial of a motion to reopen, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.

2002), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ second motion

to reopen as untimely and number-barred because the motion was filed over four

years after the BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and petitioners

failed to establish materially changed circumstances in Mexico to qualify for the

regulatory exception to the time limitations for motions to reopen, see 8 C.F.R. §

1003.2(c)(3)(ii); Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.2010) (evidence

lacked materiality because it simply recounted “generalized conditions” in country

that did not show petitioner’s situation was “appreciably different from the dangers

faced by her fellow citizens”). Further, we reject petitioners’ contentions that the

BIA failed to consider arguments or record evidence, see Najmabadi, 597 F.3d at

990-91 (BIA adequately considered evidence and sufficiently announced its

decision).

      PETITION FOR REVIEW DENIED.




                                          2                                   14-70174